Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 1 of 29

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCH OF:
INFORMATION ASSOCIATED WITH

NOTSOLEANEILEEN@GMAIL.COM Mag. No. |%-7a20m4
KEWLMARGOD@GMAIL.COM [UNDER SEAL]
WILEYK YLISUNT@GMAIL.COM

THAT ARE STORED AT PREMISES CONTROLLED BY
GOOGLE, LLC. AT 1600 AMPHITHEATRE PARKWAY,
MOUNTAIN VIEW, CALIFORNIA 94043

 

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

I, Katherine Donohue, a Special Agent (SA) with the Federal Bureau of Investigation,
being duly sworn, depose and state as follows:

‘ INTRODUCTION

1. I am a Special Agent with the Federal Bureau of Investigation (FBI), currently
assigned to the Pittsburgh, Pennsylvania office. I have been so employed since June 2016. As
part of my duties, I investigate violations of federal law, including the online exploitation of
children, which includes violations pertaining to the illegal possession, receipt, transmission, and
production of material depicting the sexual exploitation of minors, among other. I have gained
expertise in conducting such investigations through training in the area of child pornography and
child exploitation investigations in seminars, classes, and everyday work related to conducting
these types of investigations, and have had the opportunity to observe and review numerous
examples of child pornography in a variety of media, including computer/electronic media. I have
obtained FBI Basic and Advanced Crimes Against Children Training. I have participated in the
execution of numerous federal and ‘state search warrants, which have involved child sexual

exploitation and/or child pornography offenses. By virtue of my position, I perform and have
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 2 of 29

performed a variety of investigative tasks, including the execution of federal search warrants and
seizures, and the identification and collection of computer-related evidence.

2. The facts set forth in this affidavit are based on my personal knowledge,
information obtained during my participation in this investigation, knowledge obtained from other
individuals, including other law enforcement personnel and computer forensic examiners, review
of documents and records related to this investigation, communications with others who have
personal knowledge of the events and circumstances described herein, and information gained
through my training and experience.

3. I know that Title 18, United States Code, Section 2252(a) makes it a crime to
knowingly possess, receive and/or distribute a visual depiction of a minor engaged in sexually
explicit conduct, as defined in Section 2256 of Title 18, when such visual depiction has either been
transported or shipped in interstate or foreign commerce.

4, As will be shown below, there is probable cause to believe that evidence of
violations of Title 18, United States Code, Section 2252(a) as further described in Attachment A
hereto, is stored at the premises controlled by Google, Inc.

5. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

6. This affidavit is submitted in support of an application for a search warrant for
information contained in or associated with the Google, LLC electronic mail (e-mail) accounts of
kewlmargod@gmail.com, notsoleaneileen@gmail.com, and wileykilihunt@gmail.com,

controlled by the web-based electronic communication service provider known as Google, LLC,
-Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 3 of 29

headquartered at 1600 Amphitheater Parkway, Mountain View, CA 94043. The location to be
searched is particularly described in the following paragraphs and in Attachment A. This affidavit
is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b)(1)(A), and 2703(c)(1)(A) to require Google, LLC to disclose to the government copies of
records, images, and other information, (including the content of communications), as particularly
described in Attachment B, associated with the accounts kewlmargod@gmail.com,
notsoleaneileen@gmail.com, and wileykilihunt@gmail.com.

7. Your Affiant is requesting authority to search the account and its associated
applications, to include but not be limited to Google Photos, where the items, specified in
Attachment A, may be found, and to seize all items listed in Attachment B as evidence, fruits,
and/or instrumentalities of violations of Title 18, United States Code, Section 2252(a).

8. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. 2711. Specifically, the Court is a “district court
of the United States that has jurisdiction over the offense being investigated.” 18 U.S.C.
27113)(AVQ@.

9. The statements in this affidavit are based, in part, on information provided by
witnesses and your Affiant’s investigation of this matter. Since this affidavit is being submitted
for the limited purpose of securing a search warrant, I have not included each and every fact known
to me concerning this investigation. I have set forth only the facts that I believe are necessary to

establish probable cause.
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 4 of 29

DEFINITIONS
10. The following definitions apply to this Affidavit:

a. “Child Erotica,” as used herein, means materials or items that are sexually
arousing to persons having a sexual interest in minors but that are not in and of themselves,
obscene or that do not necessarily depict minors in sexually explicit poses or positions.

b. “Child Pornography,” as used herein, includes the definitions in 18 U.S.C.
2256(8) (any visual depiction of sexually explicit conduct where (a) the production of the visual
depiction involved the use of a minor engaged in sexually explicit conduct, (6) the visual depiction
is a digital image, computer image, or computer-generated image that is, or is indistinguishable
from, that of a minor engaged in sexually explicit conduct, or (c) the visual depiction has been
created, adapted, or modified to appear that an identifiable minor is engaged in sexually explicit
conduct), as well as any visual, the production of which involves the use of a minor engaged in
sexually explicit conduct (see 18 U.S.C. 2252 and 2256(2)).

c. “Visual depictions” include undeveloped film and videotape, and data
stored on computer disk or by electronic means, which is capable of conversion into a visual image.
See 18 U.S.C. 2256(5).

d. . “Sexually explicit conduct” means actual or simulated (a) sexual
intercourse, including genital-genital, oral-genital, or oral-anal, whether between persons of the
same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)
lascivious exhibition of the genitals or pubic area of any persons. See 18 U.S.C. 2256(2).

e. “Computer,” as used herein, is defined pursuant 18 U.S.C. 1030(e)(1), as
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 5 of 29

“an electronic, magnetic, optical, electrochemical, or other high speed data processing device
performing logical or storage functions, and includes any data storage facility or communications
facility directly related to or operating in conjunction with such device.”

f. “Minor” means any person under the age of eighteen years. See 18 U.S.C.
2256(1).

g. “Internet Service Providers” (ISPs), as used herein, are commercial
organizations that are in business to provide individuals and businesses access to the Internet. ISPs
provide a range of functions for their customers including access to the Internet, web hosting,
email, remote storage, and co-location of computers and other communications equipment. ISPs
can offer a range of options in providing access to the Internet including telephone based dial up,
broadband based access via digital subscriber line (DSL) or cable television, dedicated circuits, or
satellite based subscription. ISPs typically charge a fee based upon the type of connection and
volume of data, called bandwidth, which the connection supports. Many ISPs assign each.
subscriber an account name — a user name or screen name, an “email address”, an email mailbox,
and a personal password selected by the subscriber. By using a computer equipped with a modem,
the subscriber can establish communication with an ISP over a telephone line, through a cable
system or via satellite, and can access the Internet by using his or her account name and personal

f
password. ISPs maintain records (“ISP records”) pertaining to their subscribers (regardless of

mR
whether those subscribers are individuals or entities). These records may include account

application information, subscriber and billing information, account access information (often

times in the form of log files), email communications, information concerning content uploaded
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 6 of 29

and/or stored on or via the ISPs servers, and other information, which may be stored both in
computer data format and in written or printed record format. ISPs reserve and/or maintain
computer disk storage space on their computer system for their subscriber’s use. This service by
ISPs allows for both temporary and long term storage of electronic communications and many
other types of electronic data and files. Typically, email that has not been opened by an ISP
customer is stored temporarily by an ISP incident to the transmission of that email to the intended
recipient, usually within an area known as the home directory. Such temporary, incidental storage
is defined by statute as “electronic storage,” see 18 U.S.C. 2510(17), and the provider of such
service is an “electronic communication service.”

h. An “electronic communication service,” as defined by statute, is “any
service which provides to users thereof the ability to send or receive wire or electronic
communications.” 18 U.S.C. 2510(15). A service provider that is available to the public and
provides storage facilities after an electronic communication has been transmitted and opened by
the recipient, or provides other long term storage services to the public for electronic data and files,
is defined by statute as providing a “remote computing service.” 18 U.S.C. 2711(2).

1. “Domain names” are common, easy to remember names associated with an
Internal Protocol address. For example, a domain name of “www.usdoj.gov” refers to the Internet
Protocol address of 149.101.1.32. Domain names are typically strings of alphanumeric characters,
with each level delimited by a period. Each level, read backwards — from right to left — further
identifies parts of an organization. Examples of first level, or top-level domains, are typically .com

for commercial organizations, .gov for government organizations, .org for organizations, and .edu
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 7 of 29

for educational organizations. Second level names will further identify the organization, for
example usdoj.gov further identifies the United States governmental agency to the Department of
Justice. Additional levels may exist as needed until each machine is uniquely identifiable. For
example, www.usdoj.gov identifies the World Wide Web server located at the United States
Department of Justice, which is part of the United States Government.

j: “Internet Protocol address” or “IP address” refers to a unique number used

by a computer to access the Internet. IP addresses can be dynamic, meaning that the Internet

t

Service Provider (ISP) assigns a different unique number to a computer every time it accesses the
Internet. IP addresses might also be static, if an ISP assigns a user’s computer a particular IP
address which is used each time the computer accesses the Internet. |
PROBABLE CAUSE
11. On February 6, 2019, the Western Pennsylvania Violent Crimes Against Children
Task Force (WPVCAC TF), executed a search warrant at the residence of 50 Vanadium Road,
Apt. 137, Bridgeville PA, 15017 as a result of a National Center for Missing and Exploited
Children (NCMEC) Cybertip received from Google. Google reported that on May 1, 2018 and
May 4, 2018, a user using the email address gretskicarol@gmail.com from internet protocol (IP)
address 2601:547:1280:69b4:5d72:7adf:f39f:17f9 uploaded the same image of a nude
prepubescent female, approximately 5-6 years old, exposing her genitals in a sexual act and/or
pose. The aforementioned JP address resolved to Comcast. On September 25, 2018, a search
warrant issued in the Pennsylvania Court of Common Pleas was served on Comcast for IP address

2601:547:1280:69b4:5d72:7adf:39f:17f9. On October 10, 2018, Comcast responded to the
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 8 of 29

search warrant and provided subscriber name of Paul Chretien with subscriber address 50
Vanadium Rd Apt 137, Bridgeville PA, 15017, telephone number (207) 458-5506, and account
number 8993210070310666.

12. On February 6, 2019, during the execution of the search warrant at 50 Vanadium
Rd., Apt 137, Bridgeville PA, 15017, Paul Chretien (hereinafter referred to as Chretien), was
interviewed and consented to law enforcement taking over his online presence, which included
more than 28 different gmail email accounts. During the voluntary, non-custodial interview,
Chretien consented to agents taking over multiple email accounts that he used to assume the
identity of a minor female and engage with other users in Google Hangouts. Chretien signed a
“consent to Assume Online Presence” form, provided the agents with the password(s) to his
accounts, and gave consent for your Affiant to take over his numerous email accounts and change
the passwords.

13. Chretien informed investigators that he sought other individuals who “enjoy doing
things to young people” to talk to in Google Hangouts, and this included conversations with others
about “horror and violence.” Chretien stated that he would send and receive images during the
Google Hangout chats. The images were of both clothed females and young nude females.

14. Chretien further told investigators that he had been chatting with a Google
Hangouts user: craig.foster815@gmail.com for approximately ten years. Chretien and
craig.foster8 15@gmail.com shared an affinity for “the female abdomen”, including violence to the
abdomen.

15. On February 7, 2019, utilizing a government computer and internet source, your
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 9 of 29

Affiant successfully logged into 28 of Chretien’s gmail accounts and changed Chretien’s
passwords so that Chretien would be unable to delete or alter the contents of the accounts. The
accounts have been in your Affiant’s control since then.

16. On February 1 2, 2019, a preservation letter was issued to Google LLC for
Chretien’s 28 gmail accounts.

17. Since February 7, 2019, I have periodically logged into and reviewed the contents
of Chretien’s accounts. I have found the following: Chretien, using several different Google
accounts, chatted with an individual within Google Hangouts with the display name “Craig Foster”
and email address: craig.foster815@gmail.com (hereinafter “Craig Foster’). In each Google
Hangouts chat session between Chretien and Craig Foster reviewed by your Affiant and discussed
herein, Chretien would portray himself as a minor female. At the start of each chat session,
Chretien would state his purported age to Craig Foster, typically stating that he was between the
ages of five and twelve. During the chats, Chretien would send images of prepubescent females
and pretend to be the girl depicted in those images. While using this assumed identity, the first
image Chretien sent to Craig Foster usually was that of a minor female clothed in a bathing suit.
In certain chat sessions, images exchanged between the two also included images of child
pornography. |

18. On March 1, 2019, your Affiant logged onto Chretien “s accounts and reviewed
Google Hangouts communications between Chretien and Craig Foster:

a. On August 22, 2018, Chretien used the email address

notsoleaneileen@gmail.com to communicate with Craig Foster
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 10 of 29

(craig.foster8 15@gmail.com) in Google Hangouts. On this date, Craig Foster
sent an image of a nude female under the age of 18 years old, exposing her
genitals to the camera to Chretien and stated: “I want to be the first to have
my fingers in your pussy.”

b. On September 26, 2018, Chretien used the email address
kewlmargod@gmail.com and communicated with Craig Foster in Google
Hangouts. On that date, Chretien sent to Craig Foster 8 images of nude
prepubescent females, approximately 5 to 7 years old, exposing their genitals
to the camera; user craig.foster815@gmail.com (“Craig Foster”) sent one of
the images that Chretien had sent to him back to Chretien —an image of a
nude prepubescent female, approximately 5-6 years old, exposing her genitals
to the camera.

c. On November 11, 2018, Chretien used the email address
wileykylihunt@gmail.com to communicate with Craig Foster in Google
Hangouts. On this date, Chretien sent to Craig Foster
(craig. foster815@gmail.com) 3 images of a nude prepubescent female,
approximately 5-6 years old, exposing her genitals to the camera. In response,
Craig Foster (craig.foster815@gmail.com) sent an image of an adult penis
and stated: “That’s me... right now... “

19. While logged into Chretien’s accounts, your Affiant also has observed recent

attempts by Craig Foster in Google Hangouts to communicate with Chretien at other email

\

10
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 11 of 29

addresses belonging to Chretien (stacyjisok@gmail.com and mary4scarystuff@gmail.com),
asking: “Do you ever come on here anymore?” and stating, “I miss chatting with you.”

20. Other than what has been described herein, to my knowledge, the United States has
not attempted to obtain the contents of the subject accounts by other means.

21. - Based on my review of the aforementioned Google email accounts and Google
Hangout communications between Chretien via his numerous gmail accounts and Craig Foster, I
know that Chretien possessed and distributed images in violation of Title 18, United States Code,
Section 2252(a).

BACKGROUND REGARDING EMAIL AND THE PROVIDER

22. In my training and experience, I have learned that Google, LLC provides a variety
of services to the public, including email and free online storage space.

23. Google, LLC provides its subscribers internet-based accounts that allow them to
send, receive, and store e-mails online. Google, LLC accounts are typically identified by a single
username, which serves as the subscriber’s default e-mail address, but which can also function as
a subscriber’s username for other Google, LLC services, such as instant messages and remote
photo or file storage.

24. Google, LLC’s online storage service is known as “Google Drive,” and is a file
storage and synchronization service. Google Drive allows users to store files remotely on Google
servers, synchronize files across devices, and share files. It is available on the Internet and as a
mobile application. Files and folders stored in Google Drive can be shared privately with other

users having a Google services account.

11
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 12 of 29

25. | Google Photos is a photo sharing and storage service developed by Google and is
available both on the Internet via website and as a mobile application. Google Photos gives users
free unlimited storage space for photos and videos, under certain conditions, described below.
Google Photos can be configured to automatically sync photos and videos taken with a user’s
camera to a user’s Google Photo account. Like Google Drive, Google Photos allows users to store
“files remotely on Google servers, synchronize files across devices, and share files.

26. Google Drive and Google Photos are complementary parts of the same Google
services account. Photos and videos are stored on a user’s Google account’s storage space with
each account having 15 gigabytes (GB) of free storage, with the option to purchase additional
storage space. Files uploaded to a user’s Google account via Google Drive count against the 15
GB quota. Files uploaded via Google Photos do not count against the account’s quota as long as
they are uploaded as “High Quality” (Google’s term). Google advertises that images/videos
uploaded as “High Quality” get an unlimited amount of storage space. Images/videos uploaded in
“Original Quality” (Google’s term) do count against the account’s quota. The difference between
“High Quality” and “Original Quality” has to do with the amount of compression applied to a file,
which affects the file’s size.

27. The Google Photos mobile application is configured to automatically transfer and
store graphics files created on the mobile device to the Google Photos service associated with the
Google account. Users also have the option to manually transfer files between Google Photos and

Google Drive.

12
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 13 of 29

28. . Google, LLC allows subscribers to obtain Google Drive storage space at the domain

name “gmail.com.” Subscribers obtain an account by registering with Google, LLC. During the
1 .

registration process, Google, LLC asks subscribers to provide basic personal information such as
a name, an alternate e-mail address for backup purposes, a phone number, and, in some cases, a
means of payment. Google, LLC typically does not verify subscriber names. However, Google,
LLC does verify the e-mail address or phone number provided. Therefore, the computers of
Google, LLC are likely to contain stored information concerning subscribers and their use of
Google, LLC services, such as account access information and account application information.

29. Once a subscriber has registered an account, Google, LLC provides e-mail services
that typically include folders such as an “inbox” and a “sent mail” folder, as well as electronic
address books or contact lists, and all of those folders are linked to the subscriber’s username.

Google, LLC subscribers can also use that same username or account in connection with other

services provided by Google, LLC.! Notably, for the purposes of this investigation and this

 

1 THESE SERVICES MAY INCLUDE: electronic communication services such as Google Voice
(voice calls, voicemail, and SMS text messaging), Hangouts (instant messaging and video chats),
Google+ (social networking), Google Groups (group discussions), Google Photos (photo sharing),
and YouTube (video sharing); web browsing and search tools such as Google Search (internet
searches), Web History (bookmarks and recorded browsing history), and Google Chrome (web
browser); online productivity tools such as Google Calendar, Google Contacts, Google Docs (word
processing), Google Keep (storing text), Google Drive (cloud storage), Google Maps (maps with
driving directions and local business search) and other location services, and Language Tools (text
translation); online tracking and advertising tools such as Google Analytics (tracking and reporting
on website traffic) and Google AdWords (user targeting based on search queries); Pixel Phone
(services which support a Google smartphone); and Google Play (which allow users to purchase
and download digital content, e.g., applications).

13
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 14 of 29

application, Google, LLC also provides “cloud” storage services. Account holder/users can utilize
this service, which is called “Google Drive,” to store pictures, videos, and other electronic files
remotely and without taking up memory space on their personal computer, smart phone, and
physical storage media. |

30. In general, files that are transferred to a Google Drive or Google Photos account
are stored in the subscriber’s storage space on Google, LLC servers until the subscriber deletes the
data. If the subscriber does not delete files, they can remain on Google, LLC servers indefinitely.
Even if the subscriber deletes files, they may continue to be available on Google, LLC’s servers
for a certain period of time.

31. A Google, LLC subscriber can also store files in addition to graphics, such as
address books, contact or buddy lists, calendar data, and other files on servers maintained and/or
owned by Google, LLC via the Google Drive service.

32. Google, LLC typically retains certain transactional information about the creation
and use of each account on their system. This information can include the date on which the
account was created, the length of service, records of log-in (i.e., session) times and durations, the
types of service utilized, the status of the account (including whether the account is inactive or
closed), and other log files that reflect usage of the account. In addition, Google, LLC logs and
retains the Internet Protocol address (“IP address”) used to register the account and the IP addresses
associated with particular logins to the account. Because every device that connects to the Internet

must use an IP address, IP address information can help to identify which devices were used to

access the relevant account. Also, providers such as Google, LLC typically collect and maintain

14
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 15 of 29

location data related to subscriber’s use of Google, LLC services, including data derived from IP
addresses and/or Global Positioning System (“GPS”) data.

33. Based on my training and experience, I know that providers such as Google, LLC
also collect information relating to the devices used to access a subscriber’s account — such as
laptop or desktop computers, cell phones, and tablet computers. Such devices can be identified in
various ways. For example, some identifiers are assigned to a device by the manufacturer and
relate to the specific machine or “hardware,” some identifiers are assigned by a telephone carrier
concerning a particular user account for cellular data or voice services, and some identifiers are
actually assigned by Google, LLC in order to track what devices are using Google, LLC’s accounts
and services. Examples of these identifiers include unique application number, hardware model,
operating system version, Global Unique Identifier (“GUID”), device serial number, mobile
network information, telephone number, Media Access Control (“MAC”) address, and
International Mobile Equipment Identity (‘IMEI’). Based on my training and experience, I know
that such identifiers may constitute evidence of the crimes under investigation because they can
be used (a) to find other Google, LLC accounts created or accessed by the same device and likely
belonging to the same user, (b) to find other types of accounts linked to the same device and user,
and (c) to determine whether a particular device recovered during course of the investigation was
used to access the Google, LLC account.

34. Based on my training and experience, I know that Google, LLC maintains records

that can link different Google, LLC accounts to one another, by virtue of common identifiers, such

as common. e-mail addresses, common telephone numbers, common device identifiers, common

,
\

15
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 16 of 29

computer cookies, and common names or addresses, that can show a single person, or single group
of persons, used multiple Google, LLC accounts. Based on my training and experience, I also
know that evidence concerning the identity of such linked accounts can be useful evidence in
identifying the person or persons who have used a particular Google, LLC account.

35. Based on my training and experience, J know that subscribers can communicate
directly with Google, LLC about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. Providers such as Google, LLC typically retain records
about such communications, including records of contacts between the user and the provider’s
support services, as well records of any actions taken by the provider or user as a result of the

communications. In my training and experience, such information may constitute evidence of the

~

\

crimes under investigation because the information can be used to identify the account’s user or
users.

36. In summary, I know that Chretien’s email accounts are associated with numerous
Google, LLC services, including Google Photos and Google Drive. Based on my training and
experience in this context, I believe the servers of Google, LLC are likely to contained user-
generated content such as stored electronic communications (including retrieved and unretrieved
e-mail for Google, LLC subscribers), as well as Google, LLC-generated information about its
subscribers and their use of Google, LLC services and other online services. In my training and
experience, all of that information may constitute evidence of the crimes under investigation

because the information can be used to identify the account’s user or users. In fact, even if

16
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 17 of 29

subscribers provide Google, LLC with false information about their identities, that false
information often nevertheless provides clues to their identities, locations, or illicit activities.

37. | Asexplained above, information stored in connection with a Google, LLC account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
of the offense, or, alternatively, to exclude the innocent from further suspicion. From my training
and experience, I know that the information stored in connection with a Google, LLC account can
indicate who has used or controlled the account. This “user attribution” evidence is analogous to
the search for “indicia of occupancy” while executing a search warrant at a residence. For
example, e-mail communications, contacts lists, and images sent (and the data associated with the
foregoing, such as date and time) may indicate who used or controlled the account at a relevant
time. Further, information maintained by Google, LLC can show how and when the account was
accessed or used. For example, providers such as Google, LLC typically log the IP addresses from
which users access the account along with the time and date. By determining the physical location
associated with the logged IP addresses, investigators can understand the chronological and
geographic context of the Google, LLC account access and use relating to the criminal activity
under investigation. This geographic and timeline information may tend to either inculpate or
exculpate the person who controlled, used, and/or created the account. Additionally, information
stored at the user’s account may further indicate the geographic location of the account user at a
particular time (e.g., location information integrated into an image or video sent via e-mail).

Finally, stored electronic data may provide relevant insight into the user’s state of mind as it relates

17
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 18 of 29

to the offense under investigation. For example, information in the Google, LLC account may
indicate its user’s motive and intent to commit a crime (e. g., communications relating to the crime),
or consciousness of guilt (e.g., deleting communications in an effort to conceal them from law
| enforcement).

38. All of the above facts and circumstances, taken together, lead your Affiant, based
on her training and experience, to believe that evidence of the offenses under investigation is
located, stored, or contained in the Google, LLC account associated with the email addresses
kewlmargod@gmail.com, notsoleaneileen@gmail.com, and wileykilihunt@gmail.com,
including sexually explicit images and/or videos of minors. These images and/or videos and any
other associated information, such as exif information or other information about when such
images/videos were made, shared, and/or “backed up,” constitute evidence, instrumentalities,
fruits, and contraband associated with the specified violations.

39. J anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A); by using the warrant to
require Google, LLC to disclose to the government copies of the items and information (including
the content of communications) particularly described in Section I of Attachment B.

SEALING ORDER REQUESTED

40. It is further respectfully requested that this Court issue an Order sealing, until

further order of this Court, all papers submitted in support of this Application, including the

Application, Affidavit, and Search Warrant and the requisite inventory notice (with the exception

of one copy of the warrant and inventory notice that will be sent to Google). Sealing is necessary

18
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 19 of 29

because the items and information to be seized are relevant to an ongoing investigation and

premature disclosure of the contents of this Affidavit and related documents may have a negative

impact on the continuing investigation and may otherwise jeopardize its effectiveness.
CONCLUSION

Al. Based on the information set forth above, your affiant respectfully submits that
there is probable cause to believe that located within the following Gmail accounts:
kewlmargod@gmail.com, notsoleaneileen@gmail.com, and wileykilihunt@gmail.com, stored
at the premises controlled by Google, Inc., at 1600 Amphitheatre Parkway, Mountain View, CA,
94043, there is evidence, fruits, and instrumentalities of the above-described violations of Title 18,
United States Code, Section 2252(a), more specifically described in Attachment A to this affidavit,
which is incorporated-herein by reference. Accordingly, I request that the Court issue the proposed
search warrant.

42. Your Affiant respectfully requests that a warrant be issued authorizing the search
of the Gmail accounts: kewlmargod@gmail.com, notsoleaneileen@gmail.com, and
wileykilihunt@gmail.com, and each account’s related Google applications, to include Google
Photos, and authorizing the seizure of the items listed in Attachment B, hereto.

43. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant.

44, The above information is true and correct to the best of my knowledge, information

and belief.

19
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 20 of 29

Respectfully submitted,

oe

Katherine Donohue
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me
this @ day of April, 2019.

J

HE HONORABLE LISA PUPO LENIHAN
ESET United States Magistrate Judge

20
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 21 of 29

ATTACHMENT A
Property/Location to Be Searched

The property/location to be searched is the Google, LLC account identified by and/or
associated with the email accounts/addresses: kewlmargod@gmail.com,
notsoleaneileen@gmail.com, and wileykilihunt@gmail.com, which are known by law
enforcement to be associated with PAUL CHRETIEN and which are stored and maintained at
premises owned, maintained, controlled, or operated by Google, LLC, a company that accepts

service of legal process at 1600 Amphitheatre Parkway, Mountain View, California.
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 22 of 29

ATTACHMENT B

Particular Things to be Seized

I. Information to be disclosed by Google, LLC:

To the extent that the information described in Attachment A is within the possession,

custody, or control of Google, LLC, regardless of whether such information is located within or

outside of the United States, and including any records or information that have been deleted but

are still available to Google, LLC, or have been preserved pursuant to a request made under 18

U.S.C. § 2703(f), Google, LLC is required to disclose the following information to the government

for the account or identifier listed in Attachment A, for the time period of August 1, 2018 to the

present:

(a)

(b)
(c)

(4)
)
(9)

The content of all communications sent to or from the account (including through
Gmail, Google Hangouts (including videos, and otherwise), stored in draft form in
the account, or otherwise associated with the account, including all message
content, attachments, and header information;

All address book, contact list, or similar information associated with the account;
All contact and personal identifying information, ,including full name, user
identification number, birth date, contact e-mail addresses, passwords, security
questions and answers, physical address (including city, state, and zip code),
telephone numbers, and screen names;

All Google Drive content;

All services used by the account;

All subscriber and payment information, including full name, email address

(including any secondary or recovery email addresses), physical address (including
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 23 of 29

(g)

(h)

A)
(k)

(I)

city, state, and zip code), date of birth, gender, hometown, occupation, telephone
number, websites, screen names, user identification numbers, security questions
and answers, registration IP address, payment history, and other personal
identifiers;

The dates and times at which the account and profile were created, and the Internet
Protocol (“IP”) address at the time of sign-up;

All transactional records associated with the account, including any IP logs or other
records of session times and durations;

Any information identifying the device or devices used to access the account,
including a device serial number, a GUID or Global Unique Identifier, Android ID,
a phone number, serial numbers, MAC addresses, Electronic Serial Numbers
(“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile Equipment
Identifiers ““MEID”), Mobile Identification Numbers (“MIN”), Subscriber Identity
Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Number
(“MSISDN”), International Mobile Subscriber Identifiers (“IMSI’), or
International Mobile Equipment Identities (“IMEI”), and any other information
regarding the types of devices used to access the account;

All activity logs for the account;

All photos and videos uploaded to the account, including in Google Drive and
Google Photos;

All information associated with Google Plus, including the names of all Circles and

the accounts grouped into them;
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 24 of 29

(m)

(n)

(0)

(p)

(q)

(r)

(s)

(t)
(u)

(v)

Google Analytics: All properties and UA codes associated with the Target
Account, and for each of those properties and UA codes, all usernames and email
accounts associated with them. In addition, for all properties and UA codes
associated with the Target Account, all Audience Reports. For all properties and

UA codes associated with the Target Account, all data uploaded by the user of the

- Target Account into Google Analytics.

All photos and videos uploaded by any user that have that user tagged in them;

All location information;

The types of service utilized by the user;
The length of service (including start date) and the means and source of any ,
payments associated with the service (including any credit card or bank account
number);

All privacy settings and other account settings, including email addresses or other
accounts that the account has blocked;

Linked Accounts: All accounts linked to the Target Account (including where
linked by machine cookie or other cookie, creation or login IP address, recovery
email or phone number, AOL account ID, Android ID, Google ID, SMS, Apple ID,
or otherwise);

For accounts linked by cookie, the date(s) on which they shared a cookie;

For accounts linked by SMS number, information regarding whether the numbers
were verified; and

Customer Correspondence: All records pertaining to communications between the

 

Service Provider and any person regarding the user or the user’s account with the
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 25 of 29

_ Service Provider, including contacts with support services, records of actions taken,

and investigative or user complaints concerning the subscriber.

IL. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. §§ 2251(a), 2252(a)(2) and 2252(a)(4)(B) involving

PAUL CHRETIEN, for each account or identifier listed on Attachment A, information, including

the content of communications, internet search history, and documents, images, and videos,

pertaining to the following matters: since August 1, 2018 in the form of the following:

(a)

(b)

(c)

(d)

(e)

Records and information, including photos, images, and videos, constituting,
referencing, or revealing child pornography, as defined in 18 U.S.C. 2256(8);
Records and information, including photos, images, and videos, constituting,
referencing, or revealing child erotica; |

Records and information, including photos, images, videos, constituting,

referencing, or revealing the trafficking, advertising, or possession of child

pornography, to include the identity of the individuals involved;

Records and information referencing or revealing a sexual interest in children or
the sexual exploitation of children, to include the identity of the individuals
involved;

Records and information constituting, referencing, or revealing communication or
interaction of an illicit sexual nature about a minor or with a minor, including the
content of all emails and instant message communications associated with the

account(s), the source and destination addresses associated with each email, the
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 26 of 29

(f)

(g)

(h)

G)

_ (k)

date and time at which email was sent, and the size and length of each email, and
the identity of the individuals involved;

For all items described in this section above, any images, videos, email, instant
message communications, records, files, logs, current information, or information
or images or videos that have been deleted but are still available to the Provider, or
which have been preserved pursuant to a request to preserve the account;

For all items described above, records and other information stored at any time by
an individual using the account, including address books, contact and buddy lists,
pictures, and files;

For all items described in this section above, all metadata, transaction information,
storage structure, and other data revealing how the items were created, edited,
deleted, viewed, or otherwise interacted with;

Records and information revealing or referencing information about the device(s)
used to access the account;

Records and information revealing or referencing the identity of the individual who
created and used the account, to include full name, physical address, telephone
numbers and other identifiers, records of session times and durations, the date on
which the account was created, devices associated with the account, the length of
service, the IP address used to register the Account, log-in IP addresses associated
with session times and dates, account status, alternative email addresses provided
during “registration, methods of connecting, log files, and means and source of
payment (including any credit or bank account number);

Any photos, documents, or other files that may indicate user attribution or ownership

of the account;
Case 2:19-mj-00720-LPL Document3 Filed 04/03/19 Page 27 of 29

(l) All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken; and

(m) Identity of accounts linked by cookies.

As used above, “child erotica” means materials or items that are sexually arousing to
persons having a sexual interest in minors but that are not necessarily, in and of themselves,
obscene or that do not necessarily depict minors in sexually explicit poses or positions. The term
“minor” means any person under the age of 18 years.

II. Delivery of Information by Google, LLC to the Federal Government

Within 14 days of the issuance of this warrant, and notwithstanding Title 18, United States
Code, Section 2252A or similar statute or code, Google, LLC shall disclose and deliver the
information set forth above to the government via the United States Postal Service, another courier
service, or email by sending to:

Special Agent Katherine Donohue
Federal Bureau of Investigation
3311 E Carson Street

Pittsburgh, PA 15203
kadonohue@fbi.gov
Case 2:19-mj-00720-LPL Bocument3 Filed 04/03/19 Page’28 of 29

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. Jam employed by Google, LLC and my title is

. Iam qualified to authenticate the records attached hereto

 

because J am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
Google, LLC. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of Google, LLC, and they were made by Google, LLC as a regular practice;

and

b. such records were generated by Google, LLC electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Google, LLC in a manner to ensure that they are true duplicates of the

original records; and
Case 2:19-mj-00720-LPL Document 3 Filed 04/03/19 Page 29 of 29

2. the process or system is regularly verified by Google, LLC, and at all
times pertinent to the records certified here the process and system functioned properly and

normally.

I further state that this certification is intended to satisfy Rules 902(1 1) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature
